Simon, J.,

delivered the opinion of the court.
Plaintiff sues to recover the amount of a bill of exchange, drawn by one Doughty, and accepted by defendants, payable twelve months after its date. The bill was duly protested for non-payment at maturity. There was judgment below in favor of the plaintiff, against the defendants insólido; and one of them, Gaiennié, appealed.
Delay, appears clearly to have been the only object of the appellant, in bringing up this appeal; and had the appellee prayed for damages as for a frivolous appeal, he would have been entitled to the maximum.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.